[Cite as Phillips v. Sweeney, 2016-Ohio-2694.]
                           STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


STATE ex rel. KEITH PHILLIPS                     )   CASE NO. 15 MA 0187
                                                 )
        RELATOR                                  )
                                                 )
VS.                                              )   OPINION AND
                                                 )   JUDGMENT ENTRY
JUDGE MAUREEN A. SWEENEY                         )
                                                 )
        RESPONDENT                               )


CHARACTER OF PROCEEDINGS:                            Complaint in Mandamus/Procedendo.

JUDGMENT:                                            Complaint Dismissed.

APPEARANCES:

For Relator:                                         Keith Phillips, Pro se
                                                     #A581-830
                                                     Marion Correctional Institution
                                                     P. O. Box 57
                                                     940 Marion-Williamsport Road
                                                     Marion, Ohio 43302


For Respondent:                                      Atty. Paul J. Gains
                                                     Mahoning County Prosecutor
                                                     Atty. Ralph M. Rivera
                                                     Assistant Prosecuting Attorney
                                                     21 West Boardman Street, 5th Floor
                                                     Youngstown, Ohio 44503

JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Mary DeGenaro
                                                     Dated: April 19, 2016
[Cite as Phillips v. Sweeney, 2016-Ohio-2694.]
PER CURIAM.


        {¶1}     Relator Keith Phillips has filed this original action pro se seeking a writ

of mandamus and/or procedendo to compel Respondent Maureen A. Sweeney,

Mahoning County Common Pleas Judge, to issue a judgment entry in the matter of

Relator’s Motion for Jail Time Credit filed January 5, 2015. Because Judge Sweeney

has, in fact, filed a judgment entry in this matter, the matter is moot and we dismiss

Relator’s request for a writ.

                                                 Background

        {¶2}     This Court previously summarized the facts regarding Relator’s

conviction as follows:

        On September 3, 2009, the Mahoning County grand jury charged

        Phillips with one count of felonious assault, R.C. 2903.11(A)(2)(D), a

        second-degree felony, with an accompanying firearm specification, R.C.

        2941.145(A); and one count of having a weapon while under disability,

        R.C. 2923.13(A)(2)(B), a third-degree felony.


        On February 3, 2010, Phillips pled guilty to the charges in the

        indictment. That same day, Phillips was sentenced to five years on the

        weapons charge, to run concurrently with a five year sentence on the

        felonious assault charge, with the three years for the accompanying

        firearm specification to be served prior to and consecutive to the other

        sentences, for an aggregate prison term of eight years. He was also
                                                                                      -2-

       sentenced to a three-year mandatory term of post-release control. No

       direct appeal was filed.

State v. Phillips, 7th Dist. No. 14 MA 34, 2014-Ohio-5309, ¶ 2-3.

       {¶3}    On January 5, 2015 Relator filed his motion seeking to be given jail-

time credit. When the trial court failed to respond to his motion, Relator filed a

Complaint for a Writ of Procedendo and/or Writ of Mandamus against Respondent on

October 23, 2015.

       {¶4}    On December 1, 2015, Respondent denied Relator’s Motion for Jail-

Time Credit.

                                        Analysis

       {¶5}    In order to establish the right to a writ of mandamus, Relator must

demonstrate: (1) a clear legal right to the relief prayed for; (2) that the respondent is

under a clear legal duty to perform the requested act; and (3) that the relator has no

plain and adequate remedy in the ordinary course of the law. See State ex rel.

Evans v. Indus. Comm., 64 Ohio St. 3d 236, 238, 594 N.E.2d 609, fn. 2, (1992).

According to Ohio courts, “[i]f any of these elements is not shown, the petition must

be denied.” (Emphasis added.) State ex rel. Felson v. McHenry, 146 Ohio App. 3d
542, 545, 767 N.E.2d 298 (1st Dist. 2001).

       {¶6}    Similarly, “[t]he writ of procedendo is merely an order from a court of

superior jurisdiction to one of inferior jurisdiction to proceed to judgment.” State ex

rel. Foster v. Cuyahoga Cty. Court of Common Pleas, 8th Dist. No. 84144, 2004-

Ohio-2975, ¶ 3, citing Yee v. Erie Cty. Sheriffs’ Dept., 51 Ohio St. 3d 43, 533 N.E.2d
                                                                                      -3-

1354 (1990). To be entitled to a writ, “Relator must establish a clear legal right to

require Respondents to proceed, a clear legal duty on the part of Respondents to

proceed, and the lack of an adequate remedy in the ordinary course of law.” State ex

rel. Gomez v. Nau, 7th Dist. No. 08 NO 355, 2008-Ohio-5685, ¶ 2, citing State ex rel.

Weiss v. Hoover, 84 Ohio St. 3d 530, 531-532, 705 N.E.2d 1227 (1999).

       {¶7}   “Extraordinary relief in procedendo is appropriate when a court has

either refused to render a judgment or has unnecessarily delayed proceeding to

judgment.” State ex rel. Watkins v. Eighth Dist. Court of Appeals, 82 Ohio St. 3d 532,

535, 696 N.E.2d 1079 (1998), citing State ex rel. Miley v. Parrott, 77 Ohio St. 3d 64,

65, 671 N.E.2d 24 (1996). Accord Nau, supra at ¶ 2. A writ of procedendo, unlike a

writ of mandamus, is restricted to compelling a court to exercise jurisdiction.

       {¶8}   But, “[n]either procedendo nor mandamus will compel the performance

of a duty that has already been performed.” State ex rel. Grove v. Nadel, 84 Ohio

St.3d 252, 253, 703 N.E.2d 304 (1998), citing Martin v. Judges of the Lucas Cty.

Court of Common Pleas, 50 Ohio St. 3d 71, 72, 552 N.E.2d 906, 908 (1990). Accord

State ex rel. Kreps v. Christiansen, 88 Ohio St. 3d 313, 725 N.E.2d 663 (2000).

       {¶9}   In the instant matter, Respondent has already fully performed the

requested act: she has denied Relator’s motion seeking additional jail-time credit.

       {¶10} Because Respondent has fully performed the requested act, the writ

must be dismissed as moot. Costs taxed against Relator. Final order. Clerk to

provide notice as required by the Civil Rules.


Waite, J., concurs.
                           -4-


Donofrio, P.J., concurs.

DeGenaro, J., concurs.